Opinion by
Dallinger, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Sugar and creamers, paperweights, trays, salt and peppers, etc., chiefly used in the kitchen or household or on the table for utilitarian purposes', at 40 percent under paragraph 339, following Abstracts 45228 and 45230; (2) sugar and creamers, paperweights, trays, salt and peppers, etc., chiefly used in the kitchen or household or on the table for utilitarian purposes, at 50 percent under paragraph 339 as table or household utensils plated with silver, United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445) and Abstract 43521 followed; (3) trays composed in chief value of metal, .not plated, at 60 percent under paragraph 1552, as smokers’ articles. Abstract *50945556 followed; and (4) metal ships not plated, at 45 percent under paragraph 397 on the authority of Abstract 43785. Protests sustained in part.